Citation Nr: 9923849	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
nasal disability resulting from surgery performed by the 
Department of Veterans Affairs (VA) in May 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

REMAND

The veteran had active service from June 1975 to June 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal form an August 1997 rating decision of the VA 
Regional Office (RO) in Detroit, Michigan.  In April 1999, 
the veteran and a friend of his testified at a 
videoconference hearing before the undersigned Member of the 
Board.  

Briefly, the veteran seeks entitlement to benefits pursuant 
to 38 U.S.C.A. § 1151 for nasal disability resulting from 
surgery performed by VA in May 1996.  At the April 1999 
hearing, the veteran clarified that he is limiting his appeal 
to the May 1996 VA surgery on his nasal scar.  The record 
indicates that at that time the veteran underwent a full 
thickness skin graft to the nose in the location of a scar on 
the nose upon which the veteran had had prior VA surgeries in 
February 1993, September 1994 and April 1995.  The veteran 
contends that the May 1996 surgery resulted in nasal 
disability including sensitivity to cold temperatures and 
additional deformity evidenced by increased scar size and a 
black spot in the scar.  The record includes nurses progress 
notes, a nurse intraoperative report, a pathology report and 
an anesthesia record related to the May 1996 surgery, but 
does not include an operation report.  The RO should attempt 
to obtain this record.  

At the hearing, reference was made to post-surgery VA 
outpatient records not in the file, and the veteran's 
representative has requested that they be obtained.  Also, 
the Board notes that in a letter dated in May 1999, on 
letterhead from Detroit Receiving Hospital and University 
Health Center, a physician stated that the veteran had been 
referred to the Detroit VA Medical Center (VAMC) from the Ann 
Arbor VAMC and was first seen at the Detroit VAMC in mid-
April 1995.  The physician referred to surgeries there in 
April 1995 and May 1996 and stated that the veteran had been 
followed up in the outpatient clinic and was last seen in 
late September 1998.  The physician stated he would send a 
copy of his letter with a copy of the veteran's medical 
records to "the local office at Detroit VA Medical Center."  
As VA medical records in the file indicate that the 1995 and 
1996 surgeries and follow-up treatment were at the VAMC in 
Allen Park, Michigan, the Board infers that the reference to 
the Detroit VAMC means the facility in Allen Park.  In any 
event, the RO should attempt to obtain all pertinent, 
outstanding VA outpatient records dated before and after the 
May 1996 surgery, along with any other medical records 
forwarded to the VAMC by the physician who wrote the letter.  

The Board notes that available VA outpatient records dated 
before the May 1996 surgery do not refer to the existing 
nasal scar being painful or sensitive to cold temperatures, 
nor do they mention the presence of a black spot in the scar, 
while later VA outpatient records and the VA examination 
report dated in June 1997 do refer to complaints of pain, 
sensitivity to cold and the presence of a black spot in the 
scar.  After receipt of the medical records described above 
and any other pertinent medical evidence, the RO should 
determine whether further development, including an 
additional VA examination and medical opinion is warranted.  
Thereafter, the RO should readjudicate the claim.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should obtain and associate 
with the claims file all VA clinical 
records for the veteran dated from 
September 1994 to the present that 
have not been obtained previously, 
including any photographs to which 
reference is made in the record (e.g., 
10/94 VA outpatient record notes 
"photos taken").  These records 
should also include the operation 
report for the full thickness skin 
graft to the nose in May 1996 at the 
Allen Park VAMC and all VA outpatient 
records subsequent to that date.  In 
addition, the RO should specifically 
request that the "Detroit" VAMC 
(presumably the Allen Park VAMC) 
provide all correspondence and medical 
records received from the physician 
who drafted the May 1999 letter from 
Detroit Receiving Hospital and 
University Health Center.  
2. The veteran should be requested to 
submit medical evidence, such as a 
statement from a physician, supportive 
of the veteran's contention that he 
has additional nasal disability due to 
the May 1996 VA surgery.

3. Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development, including 
an additional medical examination and 
opinion if warranted, and thereafter 
readjudicate the issue on appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


